Opinion by
Cline, J.
It was stipulated that certain of the merchandise in question consists of crude drugs the same in all material respects as those the subject of Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372). As to these the claim for free entry under paragraph 1669 was sustained. Certain other drugs -stipulated to be the same in all material respects as those the subject of Oy Wo Tong Co. v. United States (5 id. 70, C. D. 372), as amended by Abstract 44821, were held dutiable as drugs advanced at 10 percent under paragraph 34 as claimed.